Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 10/08/2020. 
Claims 1-20 are pending and presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 14, the claim recites “compute, by using first hash algorithm, a first digest value of the packet according to the packet attribute and the dropping event…” and “compute, by using a second hash algorithm, a second digest value according to the packet attribute and the dropping event.” It is unclear how hashing is performed between packet attribute and the dropping event, but it is unclear how dropping event is quantified to be used in hashing algorithm. For example, the specification describes hashing using fig. 4, at par. 0030-0034 and 0037-0038 of the specification. This portion only describes using packet attributes. It does not describe using dropping event. Par. 0029-0030 recites the exact same limitation without particularly explaining calculating hash or digest value using packet attribute and dropping event. As such, the metes and bounds of the claim cannot be determined. Claims 5-10 and 15-20 are rejected as depending from rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2016/0315880 A1).
Regarding claims 1, 11, Guo discloses a communication device configured to receive a data flow, wherein the communication device comprises: 
a monitor port configured to receive a packet of the data flow (see fig. 8, discloses receiving a packet, see also abstract, par. 0066-0067); and 
a packet processor coupled to the monitor port (see fig. 3, discloses processor coupled to network interface), wherein the packet processor is configured to compute a digest value of the packet and compute an identification code of the packet according to the digest value of the packet (fig. 8, 820, par. 0069-0071), and the packet processor searches a status value associated with the identification code in a lookup table so as to determine whether a dropping event of the data flow is recorded (see par. 0069-0071,fig. 8, 820-860, discloses searching a status value/identification code in a look up table to determine dropping event, see par. 0034).

Regarding claim 2, 12, Guo discloses the communication wherein the monitor port is further configured to receive the packet that satisfies the dropping event (see fig. 8, par. 0034, discloses receiving packets corresponding to action that corresponds to dropping), and the packet processor is further configured to receive the packet from the monitor port (fig. 3, packet received through the network interface is processed by processor), and before the packet is dropped, the packet processor computes the digest value of the packet by using a packet attribute and the dropping event (see fig. 8, 820-860, par. 0069-0071, 0034 discloses calculating hash to determine dropping action prior to dropping packet).

Regarding claim 3, 13, Guo discloses the communication device wherein the packet processor is further configured to compress the digest value of a first length into the identification code of a second length, wherein the second length is smaller than or equal to the first length (see par. 0067-0071, discloses replacing the wildcard with zeros prior to creating a hash, thereby compressing the digest value, the feature of length is inherent since a field with wildcard and the one replaced with zero would at least result in equal length).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwan et al. (US 11,075,847 B1) – describes a visibility event monitor for monitoring for any event within the network device, such as packets dropped for any reason. 
Cohen et al. (US 2020/0136971) – describes a key-value lookups. In particular, if a collision is hit when a first index is searched, a collision hint table is searched to determine if additional table needs to be searched for the same index. 
Tu et al. (US 2019/0379606) – describes searching multiple tables to determine if a particular flow is identified, wherein each search within a table is unique. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466